Citation Nr: 1528129	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for prostate cancer.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from June 1945 to November 1946, from May 1950 to May 1953, from July 1953 to July 1956, and from August 1956 to June 1970.  He served in the Republic of Vietnam from May 1969 through April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of by the Cleveland, Ohio (Tiger Team) Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for prostate cancer.

The Board notes that the Veteran died in February 2014.  In this case, the record reflects that after the Veteran's death, his wife (now the appellant in this case) submitted a request for substitution, and the RO subsequently approved her application for substitution.  Thus, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has prostate cancer or other prostate disability that is the result of a disease or injury in active duty service, to include exposure to Agent Orange therein.

CONCLUSION OF LAW

A prostate disability, to include prostate cancer, was not incurred in or aggravated by service, and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, the appellant has not alleged or demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  All required notice has been given.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  In July 2013, a VA examiner provided a medical examination opinion and concluded that the Veteran did not have and had not had prostate cancer, after a clinical examination and a review of the Veteran's reported history and medical records.  The Board finds that this VA examination is therefore adequate as it provides the information needed to properly adjudicate the claim for service connection  It appears that all obtainable evidence identified by the appellant relative to the claim has been obtained and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The appellant essentially contends that the Veteran had prostate cancer that was related to exposure to Agent Orange in Vietnam.  The Veteran and the appellant both contended that when the Veteran underwent surgery in 1984 for bladder cancer, at that time, his prostate was also removed, and that the reason the prostate must have been removed because it had cancer.  The Veteran's representative has also claimed that service connection for prostate cancer is warranted because the Veteran has current renal function issues and stage III kidney disease. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

If a veteran was exposed to an herbicide agent during active military service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  It is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The list of the diseases that are related to herbicide exposure includes prostate cancer.  38 C.F.R. § 3.309(e) . 

For certain disabilities, such as cancer, service connection may be presumed when shown to a degree of 10 percent or more within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With regard to the appellant's claim, the Board notes that while the record shows that the Veteran had, and was treated for, bladder cancer, a careful review of the record does not show a finding or diagnosis of prostate cancer at any time.  Brammer v. Derwinski, supra. 

In that regard, VA treatment records showed that in 1984 the Veteran underwent surgery for bladder cancer, which included cystoscopy and transurethral resection of bladder tumor, and radical cystectomy and formation of ileal conduit.

In his notice of disagreement received in July 2009, the Veteran contended that in April 1984 to July 1984 he underwent "treatment for bladder and prostate surgery - removal of both", at the VAMC Martinez.  

In a letter dated in January 2010, Dr. Chabra indicated that he had been treating the Veteran for a number of years for recurrent attacks of pyelonephritis.  Dr. Chabra noted that the Veteran had had a radical cystoprostatectomy with and ileal conduit diversion in 1984.  Dr. Chabra noted that currently the Veteran's renal function was compromised and he had stage III CKD (chronic kidney disease).

On a VA examination in July 2013, the examiner noted that the Veteran had not had, nor did he currently have or ever been diagnosed with prostate cancer.  It was noted that the Veteran had a history of bladder cancer treated in 1984 with radical cystectomy and ileal conduit, and the cancer appeared to be confined to the bladder.  It was noted that the Veteran and his wife stated that after surgery, the urologist came out and told them that he would have to excise the prostate, and based on that, the Veteran and his wife surmised that he may have had prostate cancer which would entitle him to presumptive service connection from Agent Orange exposure.  The examiner noted that the discharge summary (from 1984) only indicated a diagnosis of transitional cell carcinoma of the bladder.  The examiner also noted that while the Veteran had elevated PSA readings for years, his prostate biopsies had not shown a finding of cancer, including biopsies completed in September 2008, December 2009, and January 2010.  

In January 2010, the prostate biopsy revealed prostatitis and benign prostate atrophy on the left, and focal atypical small acinar proliferation and atypical glands on the right. A repeat biopsy was recommended in 3 months, but the Veteran did not desire a repeat biopsy that quickly due to the high number of biopsies he had already undergone.  The examiner noted that neither the Veteran nor his wife were aware of him ever having had prostate problems.  The examiner also noted that review of the original medical record and operative note from 1984 showed nothing to suggest the Veteran had prostate cancer or that the prostate was removed, and that the Veteran may have misunderstood what the urologist reported to him.  The examiner also noted that the Veteran did not have now, nor had he ever had prostate cancer.  In response to the question of whether the Veteran had completed any treatment for prostate cancer or whether he was currently undergoing any treatment for prostate cancer, the examiner checked "no" and indicated "watchful waiting".  But the examiner also noted that it was not accurate to state that the only treatment for the Veteran's prostate cancer was "watchful waiting", noting that the Veteran did not have a history of prostate cancer, but also that there is no other option to check.  The examiner opined that the Veteran had residuals from his radical cystectomy, but that the residuals were not due to any diagnosis of prostate cancer, and that the Veteran was not affected by prostate cancer because he did not have prostate cancer.

In a statement dated in September 2013, the Veteran indicated that VA had not been able to justify removal of his prostate, which was reportedly removed during bladder surgery for cancer.  He claimed he was in surgery for 8 hours due to bladder cancer, and was taken to the recovery room, but was promptly returned to surgery to have his prostate removed.  He contended that his prostate was either removed due to cancer or was taken in error.  

After reviewing the record, the Board finds that a finding or diagnosis of prostate cancer has not been established.  While the list of diseases that are related to herbicide exposure, and presumed to have been incurred in service, includes prostate cancer, in this case, there has been no showing that the Veteran had prostate cancer; thus, service connection may not be presumed under 38 C.F.R. § 3.309(e).  Further, the Board notes that although the Veteran underwent extensive surgical treatment for bladder cancer, suffered complications of this condition, and had impaired renal function as well as stage III kidney disease, there is simply no indication in the record, other than his and the appellant's lay contentions, that he had cancer of the prostate or that his prostate was removed due to cancer.  Nor is there any competent evidence linking any alleged prostate condition to his active service.

With regard to the lay contentions, the Board notes that competent medical evidence to support the claim has not been submitted.  The Board recognizes the Veteran and the appellant have contended that he had a prostate condition that was related to service, and that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, a lay person is competent to describe any prostate symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  

However, the Board does not believe that the etiology of prostate symptoms or a diagnosis of a prostate condition, such as cancer, is subject to lay diagnosis, and, as lay persons, neither the Veteran nor the appellant, are competent to report that he has a current prostate condition related to service.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). Such diagnoses and etiology require clinical testing and medical training and knowledge to interpret the tests and analyze symptoms. Neither the Veteran nor the appellant had or have such training. Moreover, no physician told the Veteran or the appellant that the Veteran had prostate cancer. In fact, by their own statements, they made this presumption on their own. Accordingly, there is no basis for a lay diagnosis of prostate cancer. 

Based on the foregoing, and the lack of competent medical evidence of prostate cancer related to active service, to include exposure to Agent Orange, the Veteran is not entitled to service connection for prostate cancer.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for prostate cancer is denied.


____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


